TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00272-CR



                               Christina Marie Perry, Appellant

                                                 v.

                                  The State of Texas, Appellee



     FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
            NO. CR20958, HONORABLE ED MAGRE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               In July 2004, appellant Christina Marie Perry pleaded guilty to burglary of a

habitation, was adjudged guilty, and sentenced to ten years in prison. See Tex. Penal Code Ann.

§ 30.02 (West 2003). Pursuant to a plea bargain, the district court suspended imposition of sentence

and placed appellant on community supervision. She now appeals from the court’s April 2008

order revoking supervision and imposing sentence.

               Appellant’s court-appointed attorney has filed a motion to withdraw and a supporting

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S.
75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684

(Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous
v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant received a copy of counsel’s brief and

was advised of her right to examine the appellate record and to file a pro se brief. No pro se brief

has been filed.

                  We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal. Counsel’s

motion to withdraw is granted.

                  The order revoking community supervision is affirmed.




                                                 __________________________________________

                                                 W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Affirmed

Filed: October 16, 2008

Do Not Publish




                                                    2